DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1 and 3-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to make the heat conductive sheet disposed between and not bonded to such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2006/0193101 to Sogabe in view of United States Patent Application No. 2006/0279899 to Aihara et al and United States Patent No. 6348273 to Ishikawa et al is presented below.

Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a screw member in claim 1, interpreted as the male screw of 44 [0024].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2006/0193101 to Sogabe in view of United States Patent Application No. 2006/0279899 to Aihara et al and United States Patent No. 6348273 to Ishikawa et al.
In regards to Claim 1, Sogabe teaches a wafer mounting table Fig. 2 comprises a ceramic plate 17 (hot plate, made of ceramics [0047]), having a wafer W mounting surface (top of 17) and having at least one of an electrostatic electrode 14 [0047] and a heater electrode (not shown but known as 2A, Fig. 4, and part of the body of the hot plate [0015, 0048-0051], a metal plate 18 (made out of stainless or an aluminum alloy [0051]), a screw member (screws 22, 23) that penetrated through the metal plate and fasten the metal plate and the ceramic plate together, a non-adhesive, heat conductive sheet 19 disposed between but not adhered to or bonded to the ceramic plate and the metal plate (as it is a separate structure made out of silica, alumina, or ceramics [0053-62, with a surface roughness that seals so that it implicitly does not require O-rings and thus also implicitly not adhesiveness].
Sogabe does not expressly teach a threaded terminal made of a low thermal expansion coefficient metal and joined to a recess provided in the surface of the ceramic plate opposite to the wafer mounting surface by a bonding layer including ceramic fine particles and a hard solder, or that the screw member is inserted into a through hole penetrating the metal plate and screwed to the threaded terminal to fasten the ceramic plate and the metal plate together, wherein when the threaded terminal and the screw member are screwed together, a play is provided in a direction in which the metal plate is displaced due to a difference thermal expansion.
Aihara teaches wafer mounting table 900 Fig. 9 (Fig. 9 being the desired structure and Fig. 1 being referred to per generic structure) comprising: a ceramic plate 3 [0025] having a wafer mounting surface 15 and having at least one of an electrostatic electrode 1; a metal plate 5 arranged on a surface of the ceramic plate opposite to the wafer mounting surface (as shown in Fig. 9); a threaded terminal 11 made of a low thermal expansion coefficient metal (molybdenum, niobium, tungsten, Kovar, titanium, tantalum, zirconium and allows [0035]) and joined to a recess provided in the surface of the ceramic plate opposite to the wafer mounting surface by a bonding layer by a hard solder [0035]; and a screw member 13 inserted into a through hole 31 penetrating the metal plate and screwed to the threaded terminal to fasten the ceramic plate and the metal plate together [0034-0037], wherein in a state in which the threaded terminal and the screw member are screwed together [0024-0043, 0075-0079], a play is provided in a direction in which the metal plate is displaced relative to the ceramic plate due to the difference in thermal expansion, as shown in the spacing around the screw member 13 in through hole 31, which implicitly creates a play in the direction the screw member would be displaces during heating, as shown in the annotated copy of Fig. 1 below:

    PNG
    media_image1.png
    370
    579
    media_image1.png
    Greyscale

It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Sogabe teaches a screw member to connect the ceramic plate, the heat conductive sheet, and the metal plate together, and it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Sogabe and substitute the screw member, threaded terminal and recess, play and the arrangements and the materials of the screw member and the threaded terminal thereof as per the teachings of Aihara. See MPEP 2143, Motivations B.
Sogabe in view of Aihara does not expressly teach the solder includes ceramic fine particle.
Ishikawa teaches a bonding method where a hard solder 3 has ceramics 4 used as a fine particle material where the particles are coated with a metal (Col. 9 lines 29-43) and the solder is Au, Ag, Cu, Pd, Al, or Ni (Col. 5 line 9-Col. 11 line 5). Ishikawa teaches that adding a fine ceramic powder to the solder improves strength in small spaces even with thermal cycling between fitting structures of different materials (see Table 1, Col. 12 lines 30-60; Col 3 line 11-Col. 4 lines 18).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the solder of Sogabe in view of Aihara with the teachings of Ishikawa and added a fine ceramic powder to the solder of Aihara. One would be motivated to do so to improve the bond strength between a fitting structure with a small space and with thermal cycling. See MPEP 2143, Motivations A-E. 
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 3, Sogabe in view of Aihara and Ishikawa teaches the ceramic fine particles are fine particles whose surfaces are coated with a metal, and wherein the hard solder contains Au, Ag, Cu, Pd, Al or Ni as a base metal, as per the rejection of Claim 1.
In regards to Claim 4, Sogabe does not expressly teach the specific material of the ceramic plate but does teach the metal plate is made out of aluminum, as per the rejection of Claim 1 above, and Sogabe in view of Aihara teaches the low thermal expansion coefficient metal is Mo, as per the rejection of Claim 1 above.
 Aihara teaches wherein the ceramic plate is made of AlN or alumina [0028], wherein the metal plate is made of Al or Al alloy [0031]; and wherein the low thermal expansion coefficient metal is one kind selected from the group consisting of Mo, W, Ta, Nb and Ti, an alloy containing the one kind of metal, or Kovar [0035].  
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a ceramic plate analogous to that of Sogabe out of AlN or Alumina, as taught by Aihara, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 4.
In regards to Claim 5, Sogabe in view of Aihara and Ishikawa teach the terminal is made out of molydeum, niobium, tungsten, or titanium [0035] and the ceramic plate is made out of alumina or aluminum nitride, materials that are recited in the above claim limitations that fulfills the claims, as per the rejection of Claims 1, 3 and 4 above, and thus implicitly fulfill the limtiations of having the coefficient of linear thermal expansion of the threaded terminal is within a range of ±25% of the coefficient of linear thermal expansion of the ceramic plate, as the material of these structures determines that coefficient of linear thermal expansion of the ceramic plate.
In regards to Claim 6, Sogabe teaches the non-adhesive heat conductive sheet has insulation properties as it is made of ceramics and is non-conductive electrically. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 6019164 to Getchel, which teaches a workpiece chuck with clamping member for three structures. 
It is also noted that United States Patent Application No. 2016/0196999 to Yanoh which was previously recited teaches the express material in a thermally cured sheet, which using the materials disclosed in the instant application’s material for the heat conductive sheet.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716